 1
 2
                                                                       JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   KATHRYN CUPP, individually and          Case No.: 8:18-cv-02211-JLS-KES
     on behalf of all others similarly
12   situated,                           Assigned to: Hon. Josephine L. Staton
13                 Plaintiffs,
                                             ORDER GRANTING JOINT
14        v.                                 STIPULATION FOR REMAND TO
                                             STATE COURT
15   PERKINS & MARIE
     CALLENDER’S, LLC, and DOES
16   1-100, inclusive;
17                 Defendant(s).
18
19
20
21
22
23
24
25
26
27
28

                                         1
 1                                           ORDER
 2         The Court, having considered Plaintiff KATHERINE CUPP (“Plaintiff”) and
 3   Defendant PERKINS & MARIE CALLENDER’S LLC (“Defendant”) Joint
 4   Stipulation for Remand to State Court, for Dismissing Class Claims, Amending
 5   Complaint, and Submitting Matter to Arbitration, and GOOD CAUSE APPEARING,
 6   hereby REMANDS this action to the Superior Court of California for the County of
 7   Orange, Case No. 30-2018-01030922-CU-OE-CXC. The Court will not purport to
 8   exercise jurisdiction over the remaining executory aspects of the Stipulation, and
 9   leaves that to the parties and the state court.
10         IT IS SO ORDERED.
11
12
13
14
      Dated: February 11, 2019
15                                              Hon. Josephine L. Staton
16                                              United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28

                                                2
